Dismissed and Memorandum Opinion filed September 27, 2007







Dismissed
and Memorandum Opinion filed September 27, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00690-CR
____________
 
SUNNY L. KAPUNGU, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from County Criminal
Court at Law No. 2
Harris County, Texas
Trial Court Cause No.
1258749
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from an order signed September 28, 2004.  The clerk=s record was filed on August 23,
2007.
On
September 5, 2007, notification was transmitted to the parties of this court=s intention to dismiss the appeal for
want of jurisdiction unless appellant filed a response demonstrating grounds
for continuing the appeal on or before September 17 , 2007.  See Tex. R. App. P. 42.3(a).




Appellant=s response fails to demonstrate that
this court has jurisdiction over the appeal.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
September 27, 2007.
Panel consists of Chief
Justice Hedges, Justices Yates and Frost.
Do Not Publish C Tex. R. App. P.
47.2(b)